Citation Nr: 1438904	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-29 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected residuals of a chronic lumbar strain and/or mild spondylosis C5-C6, C6-C7.

2.  Entitlement to service connection for a left ankle sprain, to include as secondary to service-connected residuals of a chronic lumbar strain and/or mild spondylosis C5-C6, C6-C7.

3.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to service-connected residuals of a chronic lumbar strain and/or mild spondylosis C5-C6, C6-C7.

4.  Entitlement to a rating higher than 20 percent for residuals of a chronic lumbar strain.

5.  Entitlement to service connection for poor circulation, also claimed as neuropathy of the extremities, to include as secondary to service-connected residuals of a chronic lumbar strain and/or mild spondylosis C5-C6, C6-C7.

6.  Entitlement to a separate rating for erectile dysfunction, as due to service-connected residuals of a chronic lumbar strain and mild spondylosis C5-C6, C6-C7.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1997 to September 1999.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

With respect to the Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the issues on appeal and suggested the submission of evidence that had not yet been obtained.  Furthermore, the testimony of the Veteran, to include the questions posed by his accredited representative, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Moreover, as detailed below, the Veteran received adequate notification as to the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.

In September 2011, the Board remanded the claims of entitlement to service connection for a left knee disorder, a left ankle disorder, and a bilateral shoulder disorder, to obtain treatment records and to afford the Veteran VA examinations.  Additional treatment records were associated with the claims file and the Veteran was afforded VA examinations in October 2011.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives pertaining to these issues.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Veteran was granted entitlement to service connection for radiculopathy of the bilateral upper extremities in a June 2013 rating decision.  As such, the Veteran's current appeal for neuropathy of the extremities has been limited to the bilateral lower extremities.  

The Board notes that in Rice v. Shinseki the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court found in Rice that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the record does not suggest and the Veteran has not asserted that he is unable to maintain employment due to his lumbar disability.  Accordingly, the Board finds that Rice is not applicable in this case.

The issues of entitlement to service connection for poor circulation/neuropathy of the bilateral lower extremities and entitlement to a separate rating for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent and credible evidence establishing that the Veteran has a post-service diagnosis of a left knee disorder.

2.  There is no competent and credible evidence establishing that the Veteran has a post-service diagnosis of a left ankle disorder.

3.  The Veteran's bilateral shoulder tendonitis is not causally or etiologically due to service and is not proximately due to or aggravated by a service-connected disability.

4.  The Veteran's residuals of a chronic lumbar strain is not manifested by a forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  Service connection for a left ankle disorder is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  Service connection for bilateral shoulder tendonitis is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

4.  The criteria for a rating higher than 20 percent for residuals of a chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in November 2006 that fully addressed the entire notice element and was sent prior to the initial regional office decisions in these matters.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  The Veteran was sent an additional letter in December 2007, and sent a letter regarding secondary service connection in September 2011.  The Veteran's claims were subsequently adjudicated in May 2012.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in November 2006, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development. This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and the Veteran was afforded VA medical examinations.  Virtual VA records have also been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

The Veteran seeks entitlement to a left knee disorder, a left ankle disorder, and a bilateral shoulder disorder.  He asserts these disorders are secondary to his service-connected residuals of a chronic lumbar strain and/or mild spondylosis C5-C6, C6-C7.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Secondary service connection may be established when there is causation or aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The Federal Circuit, however, clarified that the law providing for awards of service connection based on continuity of symptomatology only pertains to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because tendonitis is not specifically listed as a chronic disease under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is not for application in the Veteran's claim.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

A.  Left Knee Disorder and Left Ankle Disorder 

The Veteran asserts he has a left knee disorder and a left ankle disorder as secondary to his service-connected lumbar and cervical spine disabilities.

The Veteran was afforded a VA examination in March 2000.  After examination, the examiner noted that the Veteran's left knee was unremarkable and his left ankle was normal.

An Active Problem List from VA treatment records, dated in June 2009, did not note any left knee disorders or left ankle disorders.

The Veteran was afforded a VA examination in October 2011.  After examination, the Veteran was assessed to have a normal left knee and a normal left ankle.  The Board acknowledges that the VA examiner's opinion that "it is less likely than not that the currently diagnosed left knee, left ankle...disabilities were caused by, was aggravated permanently by or resulted from any service-connected condition" appears inconsistent with the examiner's diagnosis of normal left knee and left ankle.  The Board observes that the sentence by itself appears to suggest that the Veteran has disabilities of the left knee and left ankle.  However, the Board has determined that after reviewing the four corners of the October 2011 VA examination as a whole, it is clear that the Veteran does not have a disability of the left knee and left ankle.  The examiner diagnosed the Veteran as having a normal left knee and normal left ankle and he reported x-ray findings which demonstrated that the left knee and left ankle were normal.  There is no physical or objective findings which would indicate any disability of the left knee or left ankle.  Similarly, private medical records do not document any post-service diagnoses of the left knee or left ankle.

The Board has considered the Veteran's arguments.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

Complaints, however, are not enough to establish service connection.  There must be competent medical evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."). 

The Board finds that the probative evidence does not support diagnoses of a left knee disorder or a left ankle disorder at any time during the period of the claims.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of a diagnosis, the other elements of service connection for these claims need not be addressed and the claims for service connection must be denied.

In light of the foregoing, the preponderance of the evidence is against the claims of service connection for a left knee disorder and a left ankle disorder.  There is no doubt to be resolved, and service connection is not warranted on either a direct or a secondary basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Bilateral Shoulder Tendonitis

The Veteran seeks entitlement to service connection for a bilateral shoulder disorder.  He asserts his shoulder disorder is secondary to his service-connected lumbar and/or cervical spine disabilities.  

Service treatment records were reviewed.  The Veteran's enlistment examination from October 1995 did not note any shoulder abnormalities.  In October 1998, the Veteran indicated that he had an aching and burning pain in his left shoulder.  At the Veteran's discharge examination in June 1999, he was noted to have a scar on the right shoulder.  He noted in his Report of Medical History in June 1999 that he was in good health, but that he had back pain.  He denied painful joints, broken bones, arthritis, rheumatism, or bursitis.  Several other disorders were noted at the time; however, shoulder pain was not indicated.  The Report of Medical Board in May 1999 did not note any shoulder disorders.  

The Veteran was afforded a VA examination in October 2011.  He reported that his right shoulder was more involved than his left shoulder, and that he had an onset of right shoulder pain in 1997-1998, but that he received little to no treatment at the time.  The Veteran stated that after leaving service, he required medication, on occasion, for this condition.  He reported a sharp burning pain in both the right and left shoulders, which is intermittent in nature.  The Veteran also indicated that he has pain when elevating his arms to shoulder level.  After examination, the Veteran was diagnosed with bilateral shoulder mild tendonitis.  The examiner stated that it is less likely than not that the Veteran's bilateral shoulder disorder was caused or aggravated by any service-connected condition, as there is a total lack of any documentation to support that allegation.  

During his April 2011 Board hearing, the Veteran testified that he did not have any injury to his shoulders during service.  See April 2011 BVA Hearing Transcript, page 4.  

Initially, the Board notes that the Veteran has a current diagnosis of bilateral shoulder tendonitis.  See October 2011 VA examination.  The Board therefore finds that the evidence demonstrates a current disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board finds that there is no evidence that the Veteran incurred any shoulder injuries during service.  As noted, although the service treatment records indicate the Veteran complained of shoulder pain, the Veteran himself has asserted that he did not incur a shoulder injury during service, and no shoulder disorders were noted in service.  See April 2011 BVA Hearing Transcript, page 4.  Given the Veteran's complaint of shoulder pain, the Board finds that Shedden element (2) has been satisfied.  See Shedden, supra.

Furthermore, the Board finds that element (3) under Shedden, nexus, is not satisfied.  See Shedden, supra.  There is no medical opinion of record indicating that the Veteran's current shoulder disorder is causally or etiologically due to service.  The examiner took into consideration the Veteran's history of having shoulder pain in service, however, failed to relate such to the current diagnosis of tendonitis of the shoulders

Unfortunately, the totality of evidence indicates that the Veteran's current bilateral shoulder disorder was not incurred during service and therefore, entitlement to service connection on a direct basis is not established.

Additionally, as stated previously, service connection based on continuity of symptomatology only pertains to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  There is no evidence that the Veteran has been diagnosed with arthritis of the shoulder.  See October 2011 VA examination x-ray of the shoulders.  Because the Veteran's diagnosis of tendonitis is not specifically listed as a chronic disease under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is not for application in the Veteran's claim.  

Regarding secondary service connection, the Board notes, as stated previously, that element (1) set forth under Allen, current disability, has been satisfied.  See Allen, supra. 

Unfortunately, element (2) under Allen, nexus, has not been satisfied.  See Allen, supra.  The only medical opinion of record indicates that the Veteran's service-connected disabilities have not caused or aggravated the Veteran's bilateral shoulder disorder.  See October 2011 VA examination.  The VA examiner explained that there is simply no medical evidence to indicate that the Veteran's other service-connected disabilities have caused or aggravated his shoulder disorder.

The Veteran has not been shown to have the requisite clinical training to provide an opinion on diagnosis, causation, or aggravation of his current bilateral shoulder disorder.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his lay assertions, standing alone, are insufficient to establish a nexus between his current disorder and his time in service or a service-connected disability, so as to warrant a grant of service connection in this instance.

The Board does not dispute the fact that the Veteran has a current bilateral shoulder disorder.  However, because of the absence of a medical nexus between his current diagnosis and his time in service or to a service-connected disability, the Board finds that the evidence is against a grant of service connection. 

In sum, there is no competent medical evidence relating the Veteran's bilateral shoulder disorder to service or to a service-connected disability, and there is no evidence that a service-connected disability has aggravated his shoulder disorder.

As such, the preponderance of the evidence is against the claim and the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a bilateral shoulder disorder must be denied.

III.  Entitlement to a Rating Higher than 20 Percent for Residuals of a Chronic Lumbar Strain

The Veteran seeks an increased rating for his chronic lumbar strain.  He asserts his disability is more severe than what is represented by a 20 percent rating.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has considered the entire record, including the Veteran's treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Board notes that while the regulations pertaining to disabilities of the spine have undergone amendments, these changes do not affect the present claim, as the Veteran's claim was filed in August 2006, subsequent to the most recent regulation change.  Thus, the rating criteria currently in effect, the General Rating Formula for Diseases and Injuries of the Spine, are the only rating criteria for current consideration.

Under the General Rating Formula for Diseases and Injuries of the Spine, a rating of 10 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or a combine range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2013). 

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id. 

A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id. 

Any neurologic abnormalities, including but not limited to bowel or bladder impairment are to be evaluated separately under the appropriate diagnostic codes.  See Note (1).

The Veteran was afforded a VA examination in November 2006.  The Veteran reported two to three bed-bound episodes over the last twelve months.  He indicated that his back pain was continuous, with stiffness, weakness and spasm.  He also reported numbness and tingling that radiated down his legs to his feet.  Flare-ups were noted to be two to three times per week.  He did not use a cane or back brace.  The Veteran reported falling three times over the last twelve months.  Examination revealed mild tenderness over the sacroiliac joints.  No spasm was noted.  Flexion was to 55 degrees with pain, extension was to 20 degrees, with pain, lateral flexion was 25 degrees, with pain, and rotation was to 30 degrees, bilaterally, with mild pain.  With repetitive testing, the Veteran had an increase in pain, but no decrease in range of motion.  He had mild to moderate fatigue, weakness, and lack of endurance with repetitive testing.  The examiner noted that the Veteran walked with a mild limp, but was able to walk on his toes.  Distal sensation and pulses were intact.  Leg strength was 5/5 and hip strength was 5/5.  He was assessed with a lumbar strain.

The Veteran was afforded a VA examination in December 2009.  There was no noted urinary incontinence or fecal incontinence.  There was a history of fatigue, decreased motion, stiffness, weakness, spasms and pain.  On examination, the Veteran's gait was normal.  There was no spine ankylosis.  There was no noted spasm, atrophy, guarding, pain with motion, tenderness or weakness.  Motor, sensory, and reflex examinations were normal.  The Veteran had 60 degrees of flexion, 20 degrees of extension, 30 degrees of left lateral flexion and left lateral rotation, and 30 degrees of right lateral flexion and right lateral rotation.  There was no objective evidence of pain on active range of motion and no objective evidence of pain following repetitive motion.  X-rays demonstrated mild to moderate lumbar instability with no spondylosis.  

The Veteran testified in April 2011 that he is unable to tie his shoes, at times, or put on his clothes.  See April 2011 BVA Hearing Transcript, page 7.  He also stated that he was unable to play with his children.  Id. at page 8.

The Veteran was afforded a VA examination in October 2011.  The Veteran reported that he had no problems of daily living and required no assistive aides.  He indicated that he had no bowel or bladder dysfunction and no incapacitating episodes during the prior twelve months.  Examination revealed no spasm, tenderness, swelling, heat or redness.  Straight leg raising tests were negative.  Flexion was to 80 degrees, extension to 15 degrees, right lateral and left lateral bending to 30 degrees, and right lateral and left lateral rotation to 40 degrees.  There was no sensory loss in either lower extremity.  There was no increased loss of function after repetitive motion due to pain, fatigue, weakness, lack of endurance or incoordination.  X-rays demonstrated increased instability of the lumbosacral spine.  The examiner stated that the Veteran had a mild disability from his lumbosacral disability, based on mild loss of range of motion and clinical history.  The examiner stated that ankylosis did not exist in the Veteran and it was less likely than not that the Veteran had intervertebral disk syndrome.  

The Veteran's physician submitted a statement, received in February 2013, indicating that the Veteran was receiving treatment for progressive low back pain with radiographic deterioration.  The physician indicated that the Veteran was on chronic pain medication and has had therapy and neurological evaluation. 

Other medical evidence of record includes complaints and treatment of low back pain.  This evidence supports the diagnosis of a chronic lumbar strain, but does not provide a basis to warrant a rating higher than 20 percent.

The Board finds that the totality of evidence indicates that the Veteran does not meet the criteria to warrant a rating higher than 20 percent.  The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995). 

For a 40 percent evaluation, forward flexion of the thoracolumbar spine must be actually or functionally limited to 30 degrees or less, or there must be favorable ankylosis of the entire thoracolumbar spine.  Here, the Board notes that during all of the VA examinations, the Veteran's range of motion was limited; however, there was not favorable ankylosis of the entire thoracolumbar spine at any time during the pendency of this claim, and the Veteran's forward flexion was not actually or functionally limited to 30 degrees or less.  Even with pain, the Veteran's forward flexion was limited to, at the most, 55 degrees.  See November 2006 VA examination.  Additionally, there is no evidence that any flare-ups results in limitation of motion which would warrant a higher rating.  Thus, the Board finds that the current 20 percent evaluation, even considering the principles of 38 C.F.R. § 4.40 and 4.45, appropriately contemplates the degree of limited range of motion that exists during periods of exacerbation.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 40 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  However, there has been no documentation of incapacitating episodes requiring bed rest prescribed by a physician in the post-service medical records.  Additionally, the October 2011 VA examiner opined that the Veteran did not have intervertebral disk syndrome.  For these reasons, a higher rating is based on intervertebral disc syndrome is not warranted.

Importantly, the Board notes that the issue of entitlement to a separate rating for erectile dysfunction and for poor circulation/neuropathy of the extremities have been remanded for further development.  There are no other associated neurological disorders argued by the Veteran or raised by the record.

The Veteran has asserted that his symptoms are more severe than what is represented by a 20 percent rating.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements and testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, the Board finds that the totality of the evidence indicates a 20 percent rating appropriately compensates the Veteran's symptoms.  The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal. 

In summary, the Board finds that the Veteran's currently assigned 20 percent rating is commensurate with the symptoms manifested.

Extraschedular Consideration

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back disability is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for a lumbosacral spine disability inadequate. 

The Veteran's lumbosacral spine disability was rated under the applicable diagnostic codes from the relevant versions of 38 C.F.R. § 4.71a, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's lumbosacral spine disability was manifested by the varying degrees of pain and limitation of motion listed above.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings assigned herein for his lumbosacral spine disability.  Ratings in excess of the ratings assigned herein are provided for certain manifestations of spine disabilities, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the ratings assigned herein for the Veteran's lumbosacral spine disability reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular ratings are adequate and no referral is required.  The Board notes that the ratings assigned for service connected disability represents as far as can practically be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  The Board notes that the Veteran does not argue and the record does demonstrate an exceptional disability picture.  There is no probative evidence that the rating criteria does not address a particular aspect of the Veteran's service-connected disability which would therefore render the relevant diagnostic criteria inadequate.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability, and there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the disability on appeal causes impairment with employment over and above that which is contemplated in the currently assigned ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are 





      CONTINUE ON THE NEXT PAGE

impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected residuals of a chronic lumbar strain and/or mild spondylosis C5-C6, C6-C7, is denied.

Entitlement to service connection for a left ankle sprain, to include as secondary to service-connected residuals of a chronic lumbar strain and/or mild spondylosis C5-C6, C6-C7, is denied.

Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to service-connected residuals of a chronic lumbar strain and/or mild spondylosis C5-C6, C6-C7, is denied.

Entitlement to a rating higher than 20 percent for residuals of a chronic lumbar strain is denied.


REMAND

The Veteran seeks entitlement to service connection for poor circulation of the bilateral lower extremities.

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the September 2011 Board Remand, the RO was instructed to afford the Veteran a VA examination.  The examiner was asked to state whether the Veteran had a disability manifested by poor circulation/neuropathy of the extremities, and if so, to opine whether the disability manifested by poor circulation/neuropathy of the extremities was etiologically related to service, or proximately due to or aggravated by a service-connected disability.

The Veteran was afforded a VA examination in October 2011.  The examiner offered an opinion stating that it was not likely that the Veteran's left knee, left ankle, and bilateral shoulder disabilities were manifested by poor circulation and/or neuropathy.  The Board notes that this opinion does not address the information requested by the Board in the September 2011 Remand, in that it does not clarify whether the Veteran has a disability manifested by poor circulation.  An addendum opinion is necessary that opines whether the Veteran has a disability manifested by poor circulation/neuropathy of the lower extremities and if so, whether this disability is etiologically related to service, or proximately due to or aggravated by a service-connected disability.  

Additionally, in the September 2011 Remand the examiner was instructed to state whether the Veteran was entitled to a separate rating for erectile dysfunction.  During the October 2011 VA examination, the examiner stated that the Veteran complained of erectile dysfunction; however, the examiner did not indicate whether the Veteran's erectile dysfunction was a result of his lumbar disability.  As such, the Board finds a remand is necessary to obtain a medical opinion regarding the Veteran's erectile dysfunction.

Any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain addendum opinions to the October 2011 VA examination.  

If deemed necessary, afford the Veteran a VA examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner should indicate whether the Veteran has a diagnosis of disability manifested by poor circulation and/or neuropathy of the lower extremities.

Based on a full review of the record, to include the Veteran's lay statements, please offer comments and an opinion whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a) any diagnosed disorder manifested by poor circulation/neuropathy (including a burning sensation in the legs) is causally or etiologically due to service; 

b)  any diagnosed disorder manifested by poor circulation/neuropathy (including a burning sensation in the legs) is proximately due to or aggravated (beyond a natural progression) by a service-connected disability, to include his lumbar and/or cervical spine disability; and,

c)  the Veteran's erectile dysfunction is proximately due to or aggravated (beyond a natural progression) by a service-connected disability, to include his lumbar or cervical spine disability.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a chronicity of symptoms.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After completion of the above, the RO/AMC must readjudicate the claims.  If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


